ORDER

SCHALL, Circuit Judge.
Francia V. Aguilar responds to this court’s order directing her to show cause *986why her appeal should not be dismissed as untimely filed.
Aguilar argues that her appeal was timely “served,” i.e., placed in the mail before the clue date. However, unlike documents whose due date is determined by the date of service (such as a brief), a notice of appeal must be “filed” by the due date. A notice of appeal from a decision of the Court of Appeals for Veterans Claims is filed when it is received by the lower court. 38 U.S.C. § 7292; Fed. R.App. P. 4.
Because Aguilar’s notice of appeal was received by the Court of Appeals for Veterans Claims 64 days after the entry of judgment, the appeal must be dismissed as untimely filed.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed as untimely filed.
(2) Each side shall bear its own costs.